Citation Nr: 0915563	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  03-14 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than April 26, 
2001, for the grant of entitlement to total disability rating 
based on individual unemployabiity (TDIU).

3.  Entitlement to Civilian Health and Medical Program of the 
Department of Veterans Affairs (CHAMPVA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had confirmed active service from at least 
October 1943 to March 1945, and reportedly with additional 
periods of service between October 1942 to April 1946.

The issue of entitlement to service connection for PTSD comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 2002 rating determination of a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  This matter has 
been previously before the Board and remanded three times, 
most recently in July 2007.

The issue of entitlement to an earlier effective date for 
TDIU comes before the Board on appeal from a September 2006 
RO rating decision.  The issue of entitlement to service 
connection for CHAMPVA benefits comes before the Board on 
appeal from a January 2007 administrative decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran died in August 2008.


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed.Cir. 1996); Smith v. Brown, 10 Vet.App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet.App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).


ORDER

The appeal is dismissed.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


